SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
90
CA 10-01103
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


VERIZON NEW YORK, INC., PLAINTIFF-APPELLANT,

                     V                                            ORDER

LABARGE BROTHERS CO., INC. AND LABARGE
COMPANIES, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 4.)


EDWARD C. COSGROVE, BUFFALO (JAMES C. COSGROVE OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (ANN MAGNARELLI
ALEXANDER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered March 4, 2010. The order denied
plaintiff’s motion for leave to renew and reargue.

     It is hereby ORDERED that said appeal from the order insofar as
it denied those parts of plaintiff’s motion for leave to reargue its
opposition to defendants’ motion for summary judgment dismissing the
complaint and for leave to reargue its cross motion is unanimously
dismissed and the order is otherwise affirmed without costs (see
Verizon New York, Inc. v LaBarge Bros. Co., Inc. [appeal No. 1], ___
AD3d ___ [Feb. 10, 2011]).




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court